Citation Nr: 0314776	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  97-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of a cervical spine injury, with 
degenerative changes.  

Entitlement to an initial rating in excess of 20 percent for 
service-connected residuals of lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1986 to September 1996, when he was discharged 
for disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted service connection 
for headaches, for residuals of a cervical spine injury and 
for residuals of lumbosacral strain, each initially evaluated 
as 10 percent disabling, while denying service connection for 
bilateral leg pain.  The claimant filed a Notice of 
Disagreement with those determinations, seeking increased 
ratings for his service-connected disabilities, and service 
connection for bilateral leg pain.  The claimant and his 
representative were provided a Statement of the Case in March 
1997, and he submitted a timely Substantive Appeal (VA Form 
9) in June 1997. 

During the pendency of this appeal, a rating decision granted 
an increased initial rating of 20 percent for the claimant's 
service-connected residuals of lumbosacral strain, effective 
the date of the initial grant of service connection.  
Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) [citing AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn his appeal as to the issue of an increased initial 
rating for his service-connected residuals of lumbosacral 
strain, and that claim remains before the Board for review.  

This case was previously before the Board in September 1999, 
at which time the Board determined that the claim for service 
connection for bilateral leg pain was not well grounded, 
granted an increased rating of 50 percent for service-
connected headaches, effective the date of the initial grant, 
and Remanded the remaining issues to the RO for additional 
development, to include a VA orthopedic examination to 
determine the current nature and extent of his service-
connected cervical and lumbosacral disabilities.  The case 
was prematurely returned to the Board without compliance with 
the instructions contained in the Board's Remand order.  See 
Stegall v. West, 11 Vet. App. 268 (1998) [requiring that all 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed].  

This case was again before the Board in January 2001, at 
which time the Board Remanded the rating issues to the RO for 
another VA orthopedic examination by a qualified VA examiner 
who had first reviewed the claims folder, to determine the 
current nature and extent of the claimant's service-connected 
cervical and lumbosacral disabilities, including medical 
opinions.  The requested actions have been satisfactorily 
completed, and the case is now before the Board for further 
appellate consideration.  

In March 2003, the Board notified the claimant and his 
representative by letter of the revised provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome, effective September 23, 2002, in accordance 
with Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  No 
response was received. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service-connected residuals of a cervical 
spine injury are manifested by subjective complaints of pain, 
with slight limitation of motion overall, and mild, at most, 
functional impairment. 

3.  The claimant's service-connected residuals of a 
lumbosacral strain are manifested by subjective complaints of 
pain and moderate overall limitation of motion, with mild, at 
most, functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a cervical spine injury are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2002).

2.  The criteria for a rating in excess of 20 percent for 
service-connected residuals of a lumbosacral strain are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case (SSOCs), 
together have adequately informed the veteran of the types of 
evidence needed to substantiate his claims.  The Statement of 
the Case on March 6, 1997, informed the veteran and his 
representative of the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations pertaining 
to evaluative ratings, the applicable provisions of VA's 
Schedule for Rating Disabilities, the decisions reached, and 
the reasons and bases for those decisions.  Furthermore, in 
July 2001, the RO sent a letter to the veteran explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran was sent 
a second letter in July 2001, in accordance with the Board's 
January 2001 Remand, asking the veteran to identify all 
health care providers who had treated him for his spinal 
disabilities.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in July 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claims can proceed.

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
The RO has obtained all VA and private evidence identified by 
the veteran.  He has never stated that he has applied for or 
is receiving disability benefits from the Social Security 
Administration.  There is no basis for speculating that 
evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided VA examinations in 1996, 2000, and 2001.  The 
examination reports, taken together, provide sufficient 
evidence to rate the service-connected conditions fairly, to 
include information as to the veteran's subjective 
complaints, his ability to move the affected spinal segments, 
whether any neurological impairment is present, whether there 
is any evidence of functional loss, etc.  There is no 
objective evidence indicating that there has been a material 
change in the severity of either of his service-connected 
conditions since he was last examined in 2001.  There are no 
records suggesting an increase in disability has occurred as 
compared to the last VA examination findings.  See VAOPGCPREC 
11-95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).  Therefore, 
the Board concludes there is enough medical evidence to 
resolve these claims.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  The Evidence

As noted, the veteran served on active duty in the United 
States Navy from October 1986 to September 1996, when he was 
discharged for disability.  

The claimant's service medical records show that he sustained 
injuries to the cervical and lumbar spines in June 1994 when 
he fell off a ladder aboard ship, landing in the ocean.  He 
was treated for cervical and lumbar strain aboard ship and at 
Navy medical facilities at Rota, Spain, and then hospitalized 
at Naples, Italy, prior to being medivaced to Norfolk, where 
he was diagnosed with cervical and lumbar sprain/strain.  He 
was subsequently seen for cervical and lumbar spasms and pain 
at the United States Naval Hospital in Charleston.  Medical 
Board proceedings in August 1994 placed the claimant on 
limited duty, while a Medical Board convened in August 1995 
recommended that he be placed on limited duty for an 
additional 6 months before another evaluation.  In January 
1996, he was referred to a Physical Evaluation Board for a 
determination of his fitness for continued active service.  
The Physical Evaluation Board proceedings in March 1996 
determined that he was unfit for continued active service due 
to chronic mechanical cervical and lumbosacral pain, and 
degenerative disc disease at C5-6 and L4-5, evaluated as 10 
percent disabling.

The claimant's initial application for VA disability 
compensation benefits (VA Form 21-526), received in October 
1996, sought service connection for headaches and neck, lower 
back, and leg disabilities, citing postservice treatment by a 
chiropractor.  By RO letter of November 1, 1996, the claimant 
was asked to provide medical record release authorization (VA 
Forms 21-4142) for all physicians or medical facilities 
providing treatment for the claimed disabilities.  

An October 1996 letter from a chiropractor, Mr. C.A.W., 
stated that he had seen the claimant on October 1, 1996; that 
he had complained of headaches and neck and back pain; and 
that examination revealed that biceps, triceps, and patellar 
reflexes were intact and equal, Achilles' reflexes were 
normal, Babinski's sign was negative, the lower extremities 
were not functionally impaired, there was no gross evidence 
of comparative atrophy, tenderness to palpation with muscle 
spasm was noted over the cervical paraspinal musculature, 
bilaterally, with some weakness noted in the cervical flexor 
and extensor muscle groups, and restriction of motion was 
noted on lumbar flexion and extension, with paraspinal muscle 
spasm at the L4-5 level.  X-rays revealed subluxation at C5-
C6, with hypolordosis of the cervical spine, and subluxation 
of the  L4-5 vertebrae.  The diagnoses included cervical 
subluxation at C5-C6; chronic cervical sprain; spasm of 
muscles; lumbar subluxation; and lumbar sprain/strain.  In an 
October 28, 1996, letter, the claimant's chiropractor stated 
that while the claimant's neck and low back pain had 
improved, it was too early to form a definite prognosis.

A report of VA general medical examination, conducted in 
November 1996, cited the claimant's medical history and his 
complaints of neck and low back pain.  Examination revealed 
that his neck was supple, without lymphadenopathy, and there 
was no pain to palpation over the cervical spine.  The 
examination was otherwise unremarkable.  The diagnoses 
included chronic neck and low back pain following accident in 
1994, orthopedics and neurology to evaluate. 

A report of VA spine examination, conducted in November 1996, 
showed that the claimant walked with a normal gait, and stood 
with a normal lumbar and cervical lordosis.  Forward flexion 
of the lumbar spine was accomplished to 70 degrees, and 
extension was to 25 degrees, with mild discomfort, while 
lateral bending was to 35 degrees, bilaterally, without 
discomfort.  Straight leg raising was negative, bilaterally; 
knee and ankle jerks were present and symmetrical, 
bilaterally; muscle strength was 5/5 in all muscle groups of 
the lower extremities, bilaterally; and sensation was intact 
at the L4, L5, and S1 dermatomes, bilaterally.  Cervical 
flexion was to 35 degrees, extension to 30 degrees, lateral 
bending to 30 degrees, bilaterally, and rotation to 60 
degrees, bilaterally, with some complaints of discomfort.  
Muscle strength was 5/5 in the deltoids, biceps, and triceps, 
and in the wrist extensors, flexors and handgrip, 
bilaterally.  Reflexes in the upper extremities were present 
and symmetric.  The examiner reported that X-rays disclosed 
sclerosis of the L5-S1 facets, bilaterally, without 
osteophyte formation, while the disc spaces were well 
preserved and showed no evidence of narrowing or a pars 
defect.  The clinical impression was muscular low back pain 
with no current evidence of neurological involvement of the 
cervical or lumbar nerve roots, no evidence of degenerative 
disc disease, and no evidence of a pathological process.  

A rating decision of January 1997, in part, granted service 
connection for residuals for residuals of a cervical spine 
injury and for residuals of lumbosacral strain, each 
evaluated as 10 percent disabling.  The claimant and his 
representative were notified of those determinations and of 
his right to appeal by RO letter of January 6, 1997.  He 
filed a Notice of Disagreement with those determinations, 
seeking increased ratings for his service-connected 
disabilities.  The claimant and his representative were 
provided a Statement of the Case in March 1997, and he 
submitted a timely Substantive Appeal (VA Form 9) in June 
1997. 

Letters from the claimant's chiropractor (Mr. C.A.W.), dated 
in November 1996 and January 1997, show that he had treated 
the claimant since October 1996 for chronic lumbar 
sprain/strain injury and chronic cervical sprain injury.  The 
veteran continued to experience restriction of lumbar and 
cervical motion as follows: Lumbar forward flexion was 
demonstrated to 50 degrees, versus normal of 80 degrees 
[sic]; extension to 10 degrees versus normal of 30 degrees; 
right and left lateral bending to 25 degrees, bilaterally, 
versus normal of 35 degrees, and some moderate lumbar 
paravertebral muscle spasm.  On cervical range of motion 
testing, flexion was to 35 degrees, versus normal of 45 
degrees, extension to 30 degrees versus normal of 45 degrees; 
with right rotation to 45 degrees and left rotation to 50 
degrees; and some moderate cervical musculature spasm.  It 
was noted that the claimant had received limited relief from 
his neck and low back pain.  In his January 1997 letter, the 
reporting chiropractor cited the veteran's complaints of 
numbness and pain radiating into his groin and the posterior 
aspect of both legs, and expressed the opinion that such 
symptoms were due to his fall in 1994. 

A rating decision of February 1997 granted an increased 
rating of 20 percent for the claimant's service-connected 
residuals of lumbosacral strain, with degenerative changes at 
L4-5, and confirmed and continued the 10 percent evaluation 
for the claimant's residuals of a cervical spine injury.  

In an April 1997 letter from a physician (S.G.O., M.D.), the 
claimant's history of injury and complaints were noted, and 
the physician related that examination of the claimant in 
February 1997 disclosed minimal rotation of the neck, 
bilaterally, with complaints of pain; tenderness in the 
cervical and lumbar spines; and muscle spasms in the left 
lumbar paraspinal muscles.  In addition, the physician stated 
that neurological examination disclosed that all cranial 
nerves were intact, and no motor, sensory or reflex deficits 
were found.  The impression included musculoskeletal 
pain/strain of cervical and lumbar spine, with associated 
radicular pain; and no permanent neurological damage, but 
definite evidence of muscle strain/pain with muscle spasms.  

In another April 1997 letter from the claimant's chiropractor 
(Mr. C.A.W.), the chiropractor cited the veteran's complaints 
of numbness and pain radiating into his groin and the 
posterior aspect of both legs, and expressed the opinion that 
such symptoms were due to his fall in 1994. 

A report of a private medical examination of the claimant at 
Low Country Orthopedic & Sport Medicine (Dr. M.A.M.), dated 
in March 1997, cited the claimant's history of injury and 
complaints.  Examination of the claimant disclosed that the 
claimant walked around the examining room without difficulty, 
and was noted to have an erect standing posture, with the 
lack of a normal left flank crease and an increased right 
flank crease.  A mild spinal curvature to the left was noted, 
while  the C7 vertebra was "out of balance" by 1 cm.  The 
cervical range of motion was as follows: flexion was to 60 
degrees, extension to 50 degrees, side bending was to 35 
degrees, and rotation was to 75 degrees, with a movements 
symmetrical, bilaterally.  Mild trigger point tenderness was 
noted at the supraspinatus and medial scapular trigger 
points, but there was no cervical muscle spasm, motor 
strength in the upper extremities was normal, and a full 
range of motion was demonstrated in the shoulders, with a 
normal scapula rhythm.  

The examiner reported a one-half inch shortening of the left 
leg.  The appearance of scoliosis improved with sitting and 
on placing blocks under the left foot but did not disappear, 
and there was pelvic obliquity.  Forward flexion of the spine 
was accomplished to 50 degrees, with tenderness at T12 and at 
the lumbosacral juncture, while side tilt was to 30 degrees.  
Hip motion was free, motor and reflex examination of the 
lower extremities was normal.  Straight leg raising was 
negative, bilaterally.  Waddell tests were negative except 
for pelvic rotation.  Flip and Laseague's tests were 
negative.  X-rays revealed a long C-curve measuring 10 
degrees to the left, with an estimated 2-3 cms. shortening of 
the right leg [sic].  The impression was (1) degenerative 
disc disease, presumed post-traumatic, cervical and lumbar 
spine; (2) anesomelia, left leg short, idiopathic; (3) pelvic 
obliquity and non structural scoliosis secondary to left leg 
shortening.  The examiner stated that the last two diagnoses 
were not apparently related to his inservice injury, but 
might aggravate it.  A 3/8-inch left shoe lift was 
recommended, and the claimant was described as fit for 
employment in a position not requiring prolonged walking, 
heavy physical labor, or working in a bent or stooped 
position.

A hearing was held in November 1997 before an RO Hearing 
Officer.  The claimant testified as to the symptoms 
associated with each of his service-connected disabilities, 
and related that his low back pain was radiating into his 
lower extremities; that such symptomatology limited his 
activities, including sitting and standing; that he gets 
headaches and muscle spasms from his neck; that he gets 
muscle spasms in his back, with tingling, and sharp pains in 
his legs; that he walks hunched over; that he sometimes wears 
a back brace; that he was cleared to work full-time by his 
physician; that he has been working full time in the 
electronics sales industry and going to school full time at 
Trident Tech under the VA's Vocational Rehabilitation 
program; but has recently cut back his hours because he did 
not have the flexibility to sit down when he wanted to, and 
to stand up when he wanted; and that he thought his 
disability rating should be 70 percent or higher.  A 
transcript of the testimony is of record.

At his hearing, the claimant submitted into the record a 
November 1997 letter from the claimant's private chiropractor 
(Mr. C.A.W.), in which he repeated his findings and diagnoses 
on the October 1, 1996, examination of the claimant.   
The claimant and his representative were provided a 
Supplemental Statement of the Case in November 1997 which 
addressed all the issues on appeal. 

As noted, this case was previously before the Board in 
September 1999, at which time the Board Remanded these issues 
to the RO for additional development, to include a VA 
orthopedic examination to determine the current nature and 
extent of the veteran's service-connected cervical and 
lumbosacral disabilities in light of the provisions of 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A report of VA spine examination, conducted in January 2000, 
noted the examiner's review of the claims folder and cited 
the veteran's complaints of constant pain in his low back, 
without radiation, worsened by activity and helped by rest.  
The claimant was noted to work as an electronic sales 
manager.  The claimant's gait was completely nonantalgic, and 
he walked unassisted and without a limp.  Examination showed 
that active range of motion of the thoracolumbar spine was to 
75 degrees on forward flexion, extension to 30 degrees, and 
lateral flexion to 35 degrees, bilaterally.  This was noted 
to be normal range of motion for the thoracolumbar spine.  No 
range of motion tests of the cervical spine were reported.  
The examiner noted that the range of motion findings in the 
hips, feet, knees, and ankles were normal.  Great toe 
dorsiflexion was 5/5.  No leg length discrepancy was 
demonstrated.  Straight leg raising was negative, 
bilaterally, and no motor, sensory or reflex deficit was 
found in the lower extremities.  Muscle strength was 5/5 in 
the lower extremities.  The examiner noted that there was 
some pain on palpation over L1-2 through L5-S1, with no 
evidence of any bony or soft tissue abnormalities, no 
evidence of any muscle spasm, no fasciculations of the 
lumbosacral paraspinal muscles, and no focal neuromuscular 
deficits.  

The VA examiner stated that the claimant showed no evidence 
of paralysis, weakened movement, excess fatigue, or 
incoordination on movement; that there was not likely to be 
additional range of motion loss of the service-connected 
cervical and lumbosacral spine due to pain on use, flare-ups, 
weakened movement, excess fatigue, incoordination, or 
functional loss.  He stated that the only thing he found was 
some mild pain on palpation of the lumbosacral spine, with no 
focal neuromuscular deficits, and that on that basis, he 
concluded that the claimant did not have any functional loss 
due to pain.  The assessment was that clinically, the 
claimant had low back pain, with the only focal findings 
being some pain on palpation over the lumbar spine.  

In January 2001, the Board again remanded these issues to the 
RO for another VA orthopedic examination by a qualified VA 
examiner who had first reviewed the claims folder, to 
determine the current nature and extent of the claimant's 
service-connected cervical and lumbosacral disabilities, 
including range of motion tests of the cervical spine and 
medical opinions addressing the provisions of 38 C.F.R. Part 
4, §§ 4.40, 4.45, 4.59, and the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

A report of VA spine examination, conducted in August 2001, 
noted the examiner's review of the claims folder and cited 
the veteran's complaints of severe pain in his neck and low 
back, with intermittent upper and lower extremity numbness, 
tingling and paresthesias, weakness, and easy fatigability of 
the shoulder and hip girdle muscles.  The claimant further 
described increased neck and lower back pain, usually related 
to any type of increased activity, although he did not 
identify any particular aggravating event.  Examination 
revealed that the active range of motion of the lumbar spine 
was to 60 degrees of flexion, versus normal of 90 degrees; 30 
degrees of extension, versus normal of 30 degrees; and 
lateral flexion of 25 degrees, bilaterally, versus normal of 
30 degrees.  Active range of motion of the cervical spine was 
to 40 degrees of flexion (normal), 30 degrees of extension 
(normal), and lateral rotation to 50 degrees, bilaterally, 
versus normal of 60 degrees.  Muscle strength was normal in 
the upper and lower extremities.  No trigger points were 
noted, and there were no postural abnormalities.

The VA orthopedic examiner stated that there was no objective 
evidence of pain, paralysis, weakened movements, excessive 
fatigability, or incoordination of the cervical or 
lumbosacral spine on the current examination; that while the 
claimant described subjective complaints of lower extremity 
paresthesias, such was not described specifically in the 
sciatic nerve distribution, and the claimant further claimed 
numbness, tingling and paresthesias in the upper extremities 
as well.  The examiner stated that there were no objective 
findings on the current examination to suggest lumbosacral 
radiculopathy, neurological deficits, or nerve root 
irritation.  

The claimant and his representative were provided a 
Supplemental Statement of the Case in August 2002 which 
addressed these issues. 



C.  Analysis

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2002); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2002).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely related.  38 C.F.R. Part 4, § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  This case 
addresses the assignment of an initial rating following an 
initial award of service connection for the disability at 
issue.  In such cases, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. See 38 C.F.R. § 4.14;  Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2002).

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  It is not error for the Board to 
favor one competent medical expert over another when the 
Board gives an adequate statement of reasons and bases.  
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995).

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

The Board is unable to place significant weight on the 
veteran's self-serving testimony regarding the nature, extent 
and industrial impairment stemming from the service-connected 
disabilities now at issue, which are essentially without 
evidentiary support in the record.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  The Board has considered the 
claimant's assertion that he believes that he is entitled to 
a 70 percent evaluation for his service-connected injuries, 
but finds that the veteran's statements are outweighed by the 
objective clinical findings on VA examinations conducted from 
the time of original benefit application.  

Self interest may effect the credibility of testimony, 
although not the competency to testify.  Cartwright v. 
Derwinski,  2 Vet. App. 24, 25 (1991).  An appellant's sworn 
statement, then, unless specifically found incredible or 
sufficiently rebutted, may serve to place the evidence in 
equipoise.  The VA may not ignore the appellant's sworn 
testimony simply because he is an interested party.  

In reaching its decisions, the Board has given greater weight 
to the findings and opinions on VA examination of the 
claimant, as distinguished from those of private physicians 
and chiropractors, for several reasons, including the access 
of VA examiners to the veteran's claims folder, their review 
of that claims folder in connection with their examinations, 
their distinction between subjective complaints and clinical 
findings, and their emphasis on clinical findings which are 
significant in terms of the VA Schedule for Rating 
Disabilities.  In addition, the Board finds that such 
findings on private examinations as a shortened left leg, a 
finding replicated nowhere else in the record, tends to 
militate against that examiner's credibility, as do citations 
of radiculopathy, when the medical evidence is devoid of 
objective clinical findings which support such a finding.  



An Initial Rating in Excess of 10 Percent for Service-
Connected Residuals of a Cervical Spine Injury

The rating decision of January 1997 granted a 10 percent 
rating for service-connected residuals of a cervical spine 
injury based upon the November 1996 VA general medical, 
orthopedic, and neurological examinations and service medical 
records.  The claimant's residuals of a cervical injury were 
assigned a 10 percent evaluation due to slight limitation of 
cervical motion pursuant to 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5290.  

Limitation of motion of the cervical spine is rated as 30 
percent disabling when severe; as 20 percent disabling when 
moderate; and as 10 percent disabling when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  The words "moderate" and 
"marked" are not defined in the VA Schedule for Rating 
Disabilities.  "Moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) at 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2002).

In addition to Diagnostic Code 5290, under which the RO has 
evaluated the veteran's condition, the Board will consider 
whether any other diagnostic codes are potentially 
applicable.  The veteran is not service-connected for 
residuals of fracture of any cervical vertebra, nor is there 
any indication in the medical evidence that he has such 
residuals, so Diagnostic Code 5285 is not applicable.  The 
veteran's cervical spine is not ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citations omitted).  Since the veteran has 
motion of the cervical spine, albeit limited, he does not 
have ankylosis.  Without ankylosis of the cervical spine, 
Diagnostic Codes 5286 and 5287 do not apply.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is at 
least arguable, however, that Diagnostic Code 5293 for 
intervertebral disc syndrome is potentially applicable.  The 
service medical records did note the presence of degenerative 
disc disease, and there is a post-service notation of disc 
disease by one of the veteran's private physicians.  The RO 
apparently considered Diagnostic Code 5293 potentially 
applicable, since it was listed in the SOC.  Therefore, there 
is no prejudice to the veteran by the Board also considering 
whether a higher rating can be granted under this code.  

As noted in the Introduction above, the veteran was given 
notice of the recent revision of Diagnostic Code 5293 and 
provided an opportunity to submit evidence or argument in 
response to the regulatory amendment.  He did not do so.

Prior to September 23, 2002, intervertebral disc syndrome was 
rated as 60 percent disabling when pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief; as 40 
percent disabling when there are severe; recurring attacks, 
with intermittent relief; and as 20 percent disabling when 
moderate, with recurring attacks; as 10 percent disabling 
when mild; and as noncompensably disabling when postoperative 
and cured.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  


Effective on and after September 23, 2002, intervertebral 
disc syndrome (preoperatively or postoperatively) is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See Diagnostic Code 5293,as amended by 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  Diagnostic Code 5293, as amended 
by 67 Fed. Reg. 54,345 (Aug. 22, 2002).  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
rating is for application.  Id.  For purposes of evaluations 
under 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.


A precedent opinion of the General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.

Since this is a Fenderson situation, as noted above, the 
Board will first look at the veteran's ability to move his 
spine, as shown by range of motion testing since his 
separation from service.  


Flexion
Extension
Bending
Rotation
VA exam 11/96
35
30
30
60
Mr. C.A.W. 
10/96
35
30
-
45/50
Dr. M.A.M. 3/97
60
50
35
75
VA exam 8/01
40
30
-
50

Normal range of motion is:  flexion to 40-45 degrees, 
extension to 30-45 degrees, and rotation to 60 degrees.  See 
letters from Mr. C.A.W. and report of August 2001 VA 
examination.  Normal range of motion for bending is not 
known.

Looking at the above chart, the following facts are clear:  
(a) the veteran's ability to move his cervical spine has 
remained fairly consistent, with non-significant deviation, 
from 1996 to 2001; (b) flexion has been, at worst, slightly 
limited with 35/45 degrees; (c) extension has been, at worst, 
slightly limited with 30/45 degrees; (d) rotation has been, 
at worst, slightly limited with 45/60 degrees.  Although 
normal range of motion for bending is not known, those 
numbers also remained consistent from 1996 to 2001.  
Therefore, overall, the veteran's cervical spine limitation 
of motion is appropriately rated as slight, and that has been 
so since 1996, so staged ratings under Fenderson are not 
appropriate.

There is little, if any, persuasive evidence of neurological 
impairment, despite the veteran's somewhat inconsistent 
complaints of radicular pain and weakness concerning the 
upper extremities.  Examinations have consistently shown no 
impairment in sensation or reflexes.  There was only one 
notation of muscle weakness (in 1996), but testing since has 
consistently shown normal muscle strength.  The November 1996 
VA examiner noted no evidence of neurological involvement, a 
finding corroborated by the August 2001 VA examiner.  
Therefore, the record does not establish objective clinical 
findings neurological findings appropriate to the site of a 
diseased disc, or motor, sensory or reflex deficits.  
Therefore, a higher rating under Diagnostic Code 5293 is not 
warranted.  There is no indication the veteran has ever 
required bedrest as a result of his symptoms.

The veteran clearly has slight, overall, limitation of motion 
of the cervical spine.  He also complains of pain, especially 
with motion.  However, the level of his functional loss 
remains, at most, slight.  There is no evidence of muscle 
atrophy, which indicates that he continues to use his muscles 
normally.  There is no evidence of upper extremity weakness.  
The August 2001 VA examiner found no objective evidence to 
support a conclusion the veteran has additional functional 
loss due to pain.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the criteria for a rating in 
excess of 10 percent for service-connected residuals of a 
cervical injury are not met.  Accordingly, the claim for a 
rating in excess of 10 percent for service-connected 
residuals of a cervical injury must be denied.

An Initial Rating in Excess of 20 Percent for Service-
Connected Residuals of Lumbosacral Strain

The rating decision of January 1997 granted a 10 percent 
rating for service-connected residuals of lumbosacral strain 
based upon the November 1996 VA examinations and service 
medical records.  A 10 percent evaluation was first assigned 
under diagnostic Code 5292 (limitation of motion), while the 
following month a 20 percent evaluation was assigned based 
upon X-ray findings of degenerative change (sclerosis of the 
L5-S1 facets, bilaterally) under diagnostic Code 5295 
(lumbosacral strain).  

Limitation of motion of the lumbar spine is rated as 40 
percent disabling when severe; as 20 percent disabling when 
moderate; and as 10 percent disabling when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Lumbosacral strain is evaluated as 40 percent disabling when 
severe, with listing of whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; as 20 percent disabling when there is muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in standing position; as 10 percent 
disabling when there is characteristic pain on motion; and as 
noncompensably disabling with slight subjective symptoms 
only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

As discussed above, in addition to Diagnostic Codes 5292 and 
5295, under which the RO has evaluated the veteran's 
condition, the Board will consider whether any other 
diagnostic codes are potentially applicable.  The veteran is 
not service-connected for residuals of fracture of any lumbar 
vertebra, nor is there any indication in the medical evidence 
that he has such residuals, so Diagnostic Code 5285 is not 
applicable.  The veteran's lumbar spine is not ankylosed.  
Since the veteran has motion of the lumbar spine, albeit 
limited, he does not have ankylosis.  Without ankylosis of 
the cervical spine, Diagnostic Codes 5286 and 5289 do not 
apply.

The Board will, however, consider whether a higher rating can 
be granted under Diagnostic Code 5293 based on the findings 
of disc disease in the service medical records.


Since this is a Fenderson situation, as noted above, the 
Board will first look at the veteran's ability to move his 
spine, as shown by range of motion testing since his 
separation from service.  


Flexion
Extension
Bending
VA exam 11/96
70
25
35
Mr. C.A.W. 
10/96
50
10
25
Dr. M.A.M. 3/97
50
-
30
VA exam 1/00
75
30
35
VA exam 8/01
60
30
25

Normal range of motion is:  flexion to 75-90 degrees, 
extension to 30 degrees, and bending to 30-35 degrees.  See 
letters from Mr. C.A.W. and reports of January 2000 and 
August 2001 VA examination.

Looking at the above chart, the following facts are clear:  
(a) the veteran's ability to move his lumbar spine has 
remained fairly consistent, with non-significant deviation, 
from 1996 to 2001; (b) flexion has been, at worst, moderately 
limited with 50/90 degrees; (c) there was severe limitation 
of extension on only one occasion (October 1996), but this 
resolved by November 1996 to, at most, slight limitation with 
25/30 degrees, and that slight limitation has remained 
through 2001; (d) there has been, at worst, only slight 
limitation of bending.  Therefore, overall, the veteran's 
lumbar spine limitation of motion is appropriately rated as 
moderate, and that has been so since 1996, so staged ratings 
under Fenderson are not appropriate.

There is little, if any, persuasive evidence of neurological 
impairment, despite the veteran's somewhat inconsistent 
complaints of radicular pain.  Examinations have consistently 
shown no impairment in sensation, reflexes, or muscle 
strength.  The November 1996 VA examiner noted no evidence of 
neurological involvement, a finding corroborated by Mr. 
C.A.W., the January 2000 VA examiner, and the August 2001 VA 
examiner.

Therefore, the record does not establish objective clinical 
findings of persistent symptoms compatible with sciatic 
neuropathy, absent ankle jerk, or other neurological findings 
appropriate to the site of a diseased disc, or other 
neurological findings such as positive straight leg raising 
or motor, sensory or reflex deficits.  Therefore, a higher 
rating under Diagnostic Code 5293 is not warranted.

Neither does the record demonstrate listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or abnormal mobility on forced motion, as required 
for a higher rating under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5295.

The veteran clearly has intermittent lumbar muscle spasm and 
moderate, overall, limitation of motion of the lumbar spine.  
He also complains of pain, especially with motion.  However, 
the level of his functional loss remains, at most, slight.  
There is no evidence of muscle atrophy, which indicates that 
he continues to use his muscles normally.  His gait has 
consistently been recorded as normal.  He does not use 
assistive devices for ambulation.  The January 2000 VA 
examiner found no objective evidence to support a conclusion 
the veteran has additional functional loss due to pain, a 
finding corroborated by the August 2001 VA examiner.  There 
is no indication the veteran has ever required bedrest due to 
his symptoms.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the clinical findings of slight 
limitation of motion in the lumbosacral spine with 
degenerative changes at L4-5 do not warrant a rating in 
excess of the currently assigned 20 percent evaluation.  
Thus, the claim must be denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial rating in excess of 10 percent for service-
connected residuals of cervical injury is denied.  

An initial rating in excess of 20 percent for service-
connected residuals of lumbosacral injury, with degenerative 
changes, is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

